 In the Matter Of MIAMI COPPER COMPANYandLOCAL UNION No. 518,INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERSIn the MatterofMIAMI COPPER COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS FOR ITS LOCAL LODGE 1342In the Matter of INTERNATIONAL UNION OF MINE, MILL AND SMELTERWORKERS; MIAMI MINERS' UNION, LODGE 586 AND ROBERT R.HOLLOWWA, AN INDIVIDUALandINTERNATIONAL ASSOCIATION OFMACHINISTS FOR ITS LOCAL LODGE 1342In the Matter Of INSPIRATION CONSOLIDATED COPPER COMPANYandINTERNATIONAL ASSOCIATION OF MACHINISTS FOR ITS LOCAL LODGE1342In the Matter of INTERNATIONAL UNION OF MINE, MILL AND SMELTERWORKERS,LOCAL 586andINTERNATIONALASSOCIATIONOFMACHINISTS FOR ITS LOCAL LODGE 1342CasesNos. 21-CA-614, 21-CA-622, 21-CB 234, 21-CA-656, and21-CB-263.-Decided November. 29, 1950DECISION AND ORDEROn September 18, 1950, Trial Examiner Ralph Winkler issued hisIntermediate Report in the above-entitled proceeding, finding thattheRespondents,Miami Copper Company and Inspiration Con-solidated Copper Company, had engaged in and were engaging incertain unfair labor practices within the meaning of Section 8 (a) (1)and 8 (a.) (5) of the Act, and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the copyof the Intermediate Report attached hereto.He also found that theRespondents, International Union of Mine, Mill and Smelter Workers,Miami Miners Union, Lodge 586, and Robert R. Hollowwa, an in-dividual, had not engaged in unfair labor practices, within the mean-ing of Section 8 (b) ^(1) (A) of the Act, as alleged in the complaint,and recommended dismissal of those allegations.Thereafter, the General Counsel filed exceptions, accompanied bya supporting brief, to those portions of the Intermediate Report92 NLRB No. 72.322 MIAMI COPPER COMPANY323recominendhig dismissal of the complaint.No.other exceptions havebeen filed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connnection with this case to a three-member panel [Members Houston, Reynolds, and Styles].The Board has reviewed the .rulings made by the Trial Examinerat the hearing and finds that no prejudicial error -was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, except as noted below?1.The Trial Examiner found that the Respondents, Miami CopperCompany and Inspiration Consolidated Copper Company, violatedSection 8and 8 (a) (5) of the Act in that tlfey adjustedgrievances with" a'minority union notwithstanding the existence of acertified representative, and Miami Copper Company deprived thecertified representative of an opportunity to be present at the adjust-ment of a grievance.We adopt these findings, more fully detailed inthe Intermediate Report, solely because of the absence of any ex-ceptions to them, but without thereby passing on the merits of theissues involved.2.The Trial Examiner also found in substance : (1) that, notwith-standing the existence of a certified representative, the Smelter Work-ers, a minority union, threatened Miami Copper Company with strikeaction unless it met with the Smelter Workers to adjust grievancesof individual employees in the certified unit outside the presence of thecertified representative, and, that, yielding to such pressure, MiamiCopper Company adjusted such grievances with the Smelter Workersoutside the presence of the certified representative; (2) that theSmelter Workers adjusted other such grievances with Miami CopperCompany and Inspiration Consolidated Copper Company, respec-tively; and (3) that the Smelter Workers engaged in a 24-hour workstoppage against Inspiration Consolidated Copper Company to com-pel it to engage in negotiations with the Smelter Workers with respectto a grievance of an employee belonging to a unit represented by acertified representative.The Trial Examiner recommended dismissal of allegations thatSection 8 (b) (1) (A) of the Act had been violated on the groundthat that section was not intended to reach the kind of conduct'In his Intermediate Report, the Trial Examiner stated that he would have found aviolation of Section 8 (b) (4) (C)of the Act,had such an allegation been made in thecomplaint.No exception has been taken to the Trial Examiner's failure to make sucha finding. In view thereof we need not,and therefore do not, pass on this question. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDdescribed above.The General Counsel excepts. to the recommenda-tion of dismissal.In substance the General Counsel argues that theSmelterWorkers violated Section 8 (b) (1) (A) because, througheconomic pressure, it forced employer action which violated statutoryrights of employees.As stated above, we have found that the Em-ployers here violated the Act by infringing upon the statutory rights ofemployees, only because of the absence of exceptions to the Trial Ex-aminer's findings as to such violations.However, evenassumingargueiidothe validity of these findings when viewed in light of themerits of the issues involved, we agree with the Trial Examiner thatthe 8 (b) (1)' (A) allegations should be dismissed.As noted by the Trial Examiner, we have previously held thatSection 8 (b) (1) (A) .was intended to eliminate physical violence,intimidatiol,t, and threats of economic action against employees.2Where the union's conduct involved violence, threats thereof, or relatedconduct,3 or where the union had obtained or was attempting to obtaineconomic discrimination against particular employees,' we have foundsuch conduct proscribed by Section 8 (b) (1) (A).No such factorsare present here.Standing alone, the fact that the Union's conductcaused the Employer to violate a statutory right of the employees isnot sufficient, in our opinion, to bring that conduct within the limi-tations which the legislative history requires we place on Section 8(b) (1) (A).ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the Nation;dLaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondents,Miami CopperCompany, Miami,Arizona, and Inspiration Consolidated CopperCompany, Inspiration,Arizona, and their respective officers, agents,successors,and assigns,shall:1.Cease and desist from :(a)Adjusting grievances with International Union of Mine, Milland Smelter Workers or its Miami Miners'Union,Lodge 586, or anyof their agents,including Robert R. Hollowwa, on behalf of em-ployees within the appropriate units represented by, and coveredby the contracts of, Local Union No. 518, International Brotherhoodof ElectricalWorkers, AFL, or of Local Lodge 1342, International8National Maritime Union of America, at. at.,78 NLRB 971 ;PerryNorvell Company,et.at., 80 NLRB 225.8United Mine Workers (Union Supply Co.),90 NLRB 436;Cory Corporation,84 NLRB972;Irwin-Lyons, 87NLRB 54.1Clara-Val Packing Co.,87 NLRB 703. MIAMI COPPER COMPANY325Association ofMachinists, or of any other exclusive bargainingrepresentative;(b)Depriving the International Brotherhood of Electrical Work-ers or any other exclusive bargaining representative of an opportunityto attend the adjustment of grievances affecting employees within therespective appropriate units, and covered by the contracts, of saidexclusive bargaining representatives;(c) In any other planner bargaining collectively with respect torates of pay, wages, hours, and other terms and conditions of em-ployment, or concerning the negotiation of an agreement, or anyquestions arising thereunder, with International Union of Mine, Milland Smelter Workers or its Miami Miners' Union, Lodge 586, or anyof their agents, including Robert R. Hollowwa, on behalf of em-ployees within the appropriate units represented by the InternationalBrotherhood of ElectricalWorkers, the International Associationof Machinists, or any other exclusive bargaining representative.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Post at their respective operations at Miami, Arizona, andInspiration,Arizona, copies of the appropriate notice attached tothe Intermediate Report, marked Appendix A.5Copies of said notice,to be furnished by theRegionalDirector for the Twenty-first Region,shall, after being signed by the respective Companies' representatives,be posted by the Companies and maintained by them for sixty (60)consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Companies to insure that the notices are notaltered, defaced, or covered by any other material;(b)Notify theRegionalDirector for the Twenty-first Region, inwriting, within ten (10) days from the date of this Order, what stepseach Company has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint, insofar as it allegesthat International Union of Mine, Mill and Smelter Workers, MiamiMiners' Union, Lodge 586, and Robert R. Hollowwa violated Section8 (b) (1.) (A) of the Act, be, and it hereby is, dismissed.INTERMEDIATE REPORT AND RECOMMENDED ORDERJ.W. Cherry, Jr., Esq.,for the General Counsel.Edward W. Rice,Esq.,of Globe, Ariz., forInspirationCompany.5Each said notice is hereby amended by deleting the words,"The recommendations of.aTrial Examiner,"and substituting in lieu thereof,the words,"A Decision and Order."In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be inserted before the words "A Decision and Order,"the words,"A Decreeof the United States.Court of Appeals Enforcing." 326DECISIONSOF NATIONALLABOR RELATIONS BOARDJames R. Malott, Esq.,of Globe, Ariz., for Miami Company.Mr. Edward M. Skagen,of Los Angeles, Calif., for the Machinists.Mr. Alfred Shackelford,of Tucson, Ariz., for the Electrical Workers.Mr. W. D. Taylor,of Tucson, Ariz., for the AFL Metal Trades Department.Mr. Robert R. Hollowwa,of Miami, Ariz., for himself and the Smelter Workers-STATEMENT OF THE CASEUpon amended charges duly filed by Local Union No. 518, International Brother-hood of Electrical Workers, AFL therein called Electrical Workers), and byInternational Association of Machinists for its Local Lodge 1342 (herein calledMachinists), the General Counsel of the National Labor Relations Board, bythe Regional Director for the Twenty-first Region (Los Angeles, California),issued a consolidated complaint on May 26, 1950, against Miami Copper Com-pany (herein called Miami), Inspiration Consolidated Copper Company (hereincalled Inspiration), and against International Union of Mine, Mill and SmelterWorkers, and its Miami Miners' Union, Lodge 586 (herein jointly called theSmelter Workers), and the Smelter Workers' alleged agent, Robert R. Hollowwa,an individual.The complaint alleged that Respondents Miami and Inspirationhave engaged and are engaging in unfair labor practices affecting commercewithin the meaning of Section 8 (a) (1) and (5) of the Labor ManagementRelations Act, 1947, 61 Stat. 136, herein called the Act, and that the RespondentSmelter Workers and its agent, Hollowwa, have engaged and are engaging inunfair labor practices within the meaning of Section 8 (b) (1) (A) of the Act.Copies of the complaint and amended charges were duly served upon the Re-spondents.The several Respondents filed individual answers denying that they"had engaged in the unfair labor practices alleged in the complaint.Pursuant to notice, a hearing was held on July 11 and 12, 1950, at Globe,Arizona, before the undersigned Trial Examiner.The General Counsel andthe Respondent Companies were represented by counsel, and the other partiesby representatives.The parties participated in the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence hearing on the issues.The parties presented oral argumentbefore the undersigned and also were afforded an opportunity to file briefs, whichthe General Counsel did, and proposed findings of fact and conclusions of law.Upon the entire record in the case, and from his observation of the demeanorof witnesses, the Trial Examiner makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESMiami Copper Company is a Delaware corporation with its principal placeof business in Miami, Arizona, where it is engaged in the mining and millingof copper bearing ore and copper concentrates.During the year 1948, the valueof the Company's out-of-State sale of concentrate production was approximately$11,000,000; during the same period, the Company purchased equipment, mate-rials, and supplies valued at approximately $3,000,000, of which 90 percent origi-nated and 28 percent was directly obtained from out-of-State sources.Inspiration Consolidated Copper Company is a Maine corporation with itsprincipal place of business in Inspiration, Arizona, where it is engaged in themining and milling of copper-bearing ore and copper concentrates.During theyear 1948,, the Company's out-of-State shipments, including those shipments MIAMI COPPER COMPANY327which were made for its account, exceeded a value of $10,000,000; during thissame period,the Company purchased equipment,materials,and supplies valuedin excess of $2,000,000, more than 50 percent of which was obtained from out-of-State sources.I find that each of the Companies is engaged in commerce within the meaningof the Act.If.THE LABOR ORGANIZATIONS AND THE RESPONDENT AGENT INVOLVEDThe Machinists, the Electrical Workers, and the Smelter Workers (Inter-national and Local) are labor organizations within the meaning of Section 2 (5)of the Act. The Respondent Hollowwa is an international representative ofthe International Smelter Workers.III.THE UNFAIR LABOR PRACTICESA. Preliminary statement of the problemIt will be necessary later in this Report to define and refine the issues presentedfor decision.Nonetheless, a preliminary statement of the general problems in-volved, in terms of the pleadings, may lend meaning to the factual presentationto follow.The General Counsel alleges that the Respondent Companies vio-lated the Act by treating with the Respondent Smelter Workers in regard togrievances filed by employees in units represented by the Electrical Workersand the Machinists and for which these latter Unions have been certified.Thecase against the Smelter Workers and Hollowwa is that they caused the Com-panies to adjust such grievances with the Smelter Workers rather than with therespective statutory representatives.The answers of the several Respondentsraise, among other things, the question whether the conclusion of unfair laborpractices follows even assuming the accuracy of the facts alleged by the GeneralCounsel.B. Representative statusof the Unions and their contracts with the CompaniesThere is no dispute, and I find, that at all times material to this matter, theMachinists, the Electrical Workers, and the Smelter Workers have been, andare, the exclusive bargaining representatives following Board certifications, ofrespective appropriate units at the Miami operations and of respective appro-priate units at the Inspiration operations.During the period material to thiscase, as well, these Unions have had collective bargaining agreements coveringtheir respective units with each Company.The 1948 contracts of the Electrical Workers and the Machinists, which wereoperative during the events under consideration, recite that, in accordance withthe afore-mentioned Board certifications, "the Company recognizes [these Un-ions] as the exclusive representative [of the employees in the described units]for the purposes of collective bargaining in respect to rates of pay, wages, hoursof employment, or other conditions of employment." 1The recognition Article'The agreements of the Electrical Workers and the Machinists are included in mastercontracts between these and other member affiliates of the Globe-Miami Metal TradesCouncil of the American Federation of Labor with the respective Companies.The Com-panies recognized each Union and/or the Globe-Miami Metal Trades Council as thebargaining agent under the respective contracts. 328DECISIONSOP NATIONALLABOR RELATIONS BOARDof the Inspiration contract with the Electrical Workers and the Machinists alsoprovides, in this connection :Nothing in this Article or in this Agreement as a whole shall limit therights of employees under the proviso of Section 9 (a) of the National LaborRelations Act, as amended.The various contracts of the three Unions, including the Smelter Workers,contain detailed grievance procedures.The contracts of the Electrical Work-ers and the Machinists with each Company also provide that there will be nostrikes "on account of any controversy . . . respecting the provisions of thisagreement" (Article IX, Section A, of the Miami and Inspiration contracts).The towns of Miami and Inspiration are about 3 miles apart and the oper-ating sites of the Respondent Companies adjoin each other.The various Un-ions involved in this proceeding, while representing separate units among eachCompany's employees, embrace within the same respective locals the employeesof both Companies ; thus, employees of Inspiration and Miami together coin-prise Local Union No. 518 of the Electrical Workers, Lodge 1342 of the Ma-chinists, and Lodge 586 of the Smelter Workers, respectively.C.The grievancesThe complaint sets forth, and there is but little factual dispute concerningthree separate instances of grievances regarding which the Respondents al-legedly engaged in unlawful conduct : two involve the Miami Company, oneinvolves the Inspiration Company, and all three involve the Respondent SmelterWorkers. I shall consider these grievances in chronological order, the firstdealing with R. H. Childress, J. C. Young, and G. L. Kennemer.Childress,Young, and Ifennemerwere Miami employees in October 1949.They were members of the unit represented by the Electrical Workers and ac-cordingly were covered by that Union's contract with Miami. Sometime beforeOctober 12, 1949, in accordance with the grievance procedure set forth in theElectricalWorkers' contract, a shop steward of the Electrical Workers pre-sented to Foreman C. A. Ross a grievance on behalf of these three employees.The grievance involved a question of seniority, including the rights to promotionof these allegedly senior employees, matters which were dealt with in theElectricalWorkers' contract and constituted, therefore, a "grievance" as de-fined in Section A of Article VIII of said contract. ("Any controversy, com-plaint,misunderstanding, or dispute arising as to the meaning, application,or the observance of any provision of this agreement shall be regarded as agrievance and shall be handled as a grievance in accordance with the provisionsof this Article.")Ross did not dispose of the matter to the satisfaction of theaggrieved employees; at this stage, in order to carry the grievance furtherunder the grievance procedure outlined in the Electrical Workers' contract,the grievance must be in writing and signed by the aggrieved employees andtheir shop steward.The grievance was thereupon reduced to writing andsigned by the shop steward ; however, the Company did not accept the grievancebecause the employees in question had not signed the document.The grievancewas consequently marked "unadjusted."Meanwhile a written notice of grievance was submitted to the Companycovering the identical matters involved in the Electrical Workers "unadjusted"grievance.This notice, dated October 12, 1949, was signed by the three ag- MIAMI COPPERCOMPANY329grievedemployees,as well as by"Pablo Avalos, Grievance Committee" ; Avaloswas chiefsteward of the Respondent Local and the notice appeared on a SmelterWorkers form containing its name.Miami'sgeneral manager, R. W. Hughes, called Avalos on October 14 to ar-range a meetingon the grievance appeal.Avalos stated during the course ofthe conversation with Hughes that "they"-whomI find to mean the SmelterWorkers-would not meet with the Company if an AFL representative werepresent ; Avalos further stated that "there wasno reasonto proceed to furthersteps on thegrievance, as the union [which I find to refer to the Smelter Work-ers] had decided it would be decided in their favor or they would not go towork."The Company's attorney, James R. Malott, then discussed the matterwithOrvilleLarson, aninternational representative of the Smelter Workers,and. Hugheshad another conversation still later that same evening with eitherLarson or Avalos.The Smelter Workers finally agreed to meet with Hughes thefollowingmorning.. I find in this connection that the Respondent Local andInternationalthreatened strike action against the Company for the purpose ofcausing the Company, and that it thereby did cause the Company, to deny tothe ElectricalWorkers an opportunity to attenda meetingat which a finaldispositionwas made of the grievance in question as herein after`related.The grievance was taken up the morning of October 15: representing theCompany were Hughes and B. R. Coil, assistantgeneral'manager of Miami,and representingthe aggrieved employees were Smelter Workers representa-tives Larson (who took charge of the meeting), Avalos, Glen Proctor (a grievancecommitteemanof the Smelter Workers), A. Cortez (financial secretary of the Re-spondentLocal), Gallardo (president of theRespondentLocal), and VitoGiorgio(amember ofand spokesman, in this connection, for the SmelterWorkers).Neither the Electrical Workers nor the Metal Trades Council wasrepresented.The night before, the Company had advised the Metal TradesCouncil andperhaps the Electrical Workers, as well, of the arrangements forthe meeting,but did not invite them to attend because of the Smelter Workers'threatenedrefusal to meet with the Company in the Electrical Workers' presence.However, the Company did request them to be available in the event the SmelterWorkers "would allow their presence."At the meeting the Smelter Workersstated itwould be "inadvisable" to have the Electrical Workers attend.Afterthemeeting, the Company informed the Electrical Workers what had takenplace.The aggrieved employees stated at the meeting that they wanted the SmelterWorkers to handle their grievance, whereupon the parties proceeded to considerthe grievance with reference to the substantive provisions of the ElectricalWorkers' contract.The matter was finally settled on the basis of promotingtwo of theemployees in question, the third admitting he didn't have the quali-ficationstherefor.Thus, the employees prevailed in their grievance, and thisconstituted a final disposition of the matter.During the course of the meetingthe parties also discussed the broader aspects,of problems relating to the train-ing of employees ; this discussion resulted in an agreement at the meetingbetween the Company and the Smelter Workers that the Company would "workgut an arrangement whereby employees tinder the journeyman's classificationcan gain more experience." This agreement applied to all employees of theElectricalWorkers unit.Shortly after the meeting, the Respondent Local distributed at the plant aleaflet under its letterhead and signed by Avalos as chairman of the Local's929979-51-vol. 92--23 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDgrievance committee, stating that the grievance meeting had been held betweenxthe Company and the Smelter Workers ; that the matter was settled "to thesatisfaction of the department involved" ; and reciting, among other things, the-afore-stated agreement respecting job training.2The complaint next alleges a grievance involving E. C. Humphrey and Vito,Giorgio.HumphreyandGiorgiowere employed by Respondent Miami in the unitrepresented by the Machinists.They were accordingly covered by the Machinists'contract with the Company when their grievance arose in October 1949.Awritten notice of grievance was filed on October 15, under the letterhead ofthe Smelter Workers and signed by "A. Cortez, Grievance Committee," and bythe two complaining employees.All parties are agreed that the subject relatedto a matter under the Machinists' contract and therefore constituted, I find,a "grievance" as defined in Article VIII, Section A, of the Contract, as set forthabove ; and it is also agreed that the grievance proceedings were taken up underthe grievance provisions of the Machinists' contract.A grievance meeting was held on October 18: representing the Company wereCoil, J.W. Steel, and its attorney, J. R. Malott; representing the aggrieved em-ployees were Smelter Workers representatives Robert R. Hollowwa ,(a partyRespondent and the Respondent Union's representative at the hearing in thismatter) and Cortez, among others.R. T. Jones, a Machinists' representative,also was present.The aggrieved employees stated at the outset that they de-sired the Smelter Workers to repreesnt them in the matter. Jones objectedto the handling of the grievance through the Smelter Workers, whereuponHollowwa refused to permit him to continue.When Jones made a secondattempt to speak, the entire delegation of Smelter Workers representativeswalked out.Nothing further was done in the matter within 72 hours where-upon the Company considered the grievance as settled within the applicableterms of Section C., Subsection 2, Clause B of the Machinists' contract.On October 27, 1949, another notice of grievance, covering the identical sub-ject matter involved in the grievance just discussed, was filed by the same parties,again under the letterhead of the Respondent Union and signed by "Vito Giorgio,Grievance Committee."Two meetings were held thereon, between represent-atives of the Company and the Respondent Union, the latter representing theaggrieved employees. Jones, the Machinists' representative, also attended thesemeetings, but took no active part, if any at all, in the discussions.The lattermeeting on November 10, 1949, resulted in a final disposition of the grievance tothe effect that it had no merit within the applicable substantive provisions ofthe Machinists' contract.The third grievance incident set forth in the complaint relates to Hardy JamesJackson.Jacksonwas employed by Respondent Inspiration in December 1949.He wasa member of the Machinists unit and was covered by the Machinists' contractwith Inspiration. (I do not credit Jackson's evasive and confused testimony tothe contrary.)On December 7, 1949, a written notice of grievance was sub-mitted to the Company on behalf of Jackson. The notice appeared on a printedform of the Smelter Workers and was signed by "H. J. Jackson, Grievance Com-mittee," the record also showing, in this connection, that Jackson, the aggrievedemployee, was a steward of the Respondent Local at the time. The subject2The transcript in this case, at pages 130-131, mistakenly refers to I. B. E. W. ExhibitNo. 1 as I. B. E. W.Exhibit No.2, and viceversa.Thecorrection is hereby made. MIAMI COPPER COMPANY331.matter of the grievance involved an application of the Machinists' contract and:was ultimately. resolved under its substantive terms. I find, accordingly, thatthe grievance in question constituted a "grievance" as defined in Article VIII,.Section A, of the Machinists' contract, identical in wording to the afore-statedtdefinition of a grievance in the Miami contract.Jackson Informed the Company that he desired the Smelter Workers to rep-resent him in prosecuting the grievance. The Company then advised the Machin-ists concerning the grievance and further advised it as to the time and place ofthe meeting thereon.The meeting, held on December 20, was attended by com-pany representatives, the aggrieved employee, representatives of the SmelterWorkers (including Hollowwa and the Respondent Local's recording secretaryand elected Chief Shop Steward Robert Barcone), and by Shop Steward JesseWolf of the Machinists.Wolf took no part in the proceeding except to protestthe handling of the grievance by the Smelter Workers. It was determined at thismeeting, upon an application of the substantive provisions of the Machinists'contract, as stated above, that Jackson's complaint had no merit ; thus was thegrievance finally resolved.It is noted, in recapitulating some of the details common to all the foregoing:grievances, that the aggrieved employees indicated they were filing individualgrievances and stated their choice of the Respondent Smelter Workers to rep-resent them in the matter ; the Respondent Companies regarded the grievancesas individual grievances ; the grievances were filed on forms of the RespondentSmelter Workers and were prosecuted by the Smelter Workers, as such, over the-protest of the interested exclusive bargaining representatives. (I reject the.suggestion of the Smelter Workers' representative at the hearing that the SmelterWorkers' officers and other representatives who participated in the grievance.did so as individuals and not as union officials and representatives ; moreover, thetestimony of the Smelter Workers' own witnesses belies this contention.)Therespective. grievances involved the application of substantive provisions of eithertheMachihists's,.orElectricalWorkers' contracts and therefore constitutedgrievances within the meaning of, and as defined in, these contracts; and a final!disposition of the grievances was made in each instance with reference to thesecontracts.No contention is made, so far as the record shows, that the ultimateresolution of the merits of the respective grievances was inconsistent with thepertinent substantive provisions of the contracts of the Machinists and ElectricalWorkers.Nor is any contention made that either the Machinists or the Elec-tricalWorkers was- unwilling to handle the grievances in question because the-aggrieved employees were members of the Respondent Union, or that these unionswere guilty of any other disparate treatment of members of the Smelter Workers.in regard to grievance matters.D. Other conduct of the Respondent Smelter WorkersThe record shows that the Smelter Workers presented other grievances onvbehalf of employees within bargaining units other than their own at the Miami,and Inspiration operations.The General Counsel also offered credible testimonyto the effect that there was a 24-hour strike at Miami operations on or aboutNovember'15, 1949,'and that Avalos later stated, in effect, that the strike wascalled by the Smelter Workers because of their dissatisfaction with the Com-pany's handling of grievances.The General Counsel attempts to relate thisstrike activity to grievances which the Smelter Workers presented on behalf ofemployees in units other than their own. The Giorgio-Humphrey grievance, it X32DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay be recalled,was concluded on October 27, unsuccessfully from the-aggrievedemployees'viewpoint.However, I am unable to find on the record before methat the November 25 work stoppage was an aftermath of this grievance orrelated to any other grievance which the Respondent Smelter Workers mayhave presented on behalf of employees in other units.There was another 24-hour work stoppage,this time at the Inspiration opera-tions in February 1950.This stoppage followed the Company's announcement,in connection with a grievance of theemployee within the bargaining unit of the Operating Engineers!The SmelterWorkers had handled this grievance on behalf of the employee and the General'Counsel contended that the Smelter Workers instigated this strike in protestagainst theCompany'sdisposition of the grievance.The record shows therewas picketing during the strike ; that Respondent Hollowwa and other membersof the Smelter Workers were on the picket line ; that pickets bore signs con-taining the legend "Miners'Holiday"(the Respondent Local is named "MiamiMiners' Union,Local No. 586") ;that Hollowwa and the Respondent Local's presi-dent admitted on the day after the strike to Inspiration's general manager,T. D. I. Honeyman,that members of the Respondent Local had called the strikein protest against the Company's action respecting the grievance;that on theafternoon of the strike Hollowwa requested Honeyman to reconsider the griev-:ance, stating during the course of the conversation,"Well,we are out on awork stoppage.You better do some more talking about this grievance" ; andthat Hollowwa notified Honeyman later that evening that it had been decidedat a meeting of the Respondent Local that the men would return to work.The Smelter Workers took no positionat thehearing on the question of its:responsibility for the Inspiration strike or the purpose thereof, nor did it'offer any affirmative testimony to refute the inferenceswhich theGeneralCounsel sought to establish on the basis of the afore-stated evidence. In any<event, however,I find that the Smelter Workers, including its agent Iollowwa,-were responsible for calling and maintaining the strike and that the purpose. ofthe strike was to cause the Inspiration Company to take certain action relating,to the grievance of an employee,the employee being within the unit of anotherexclusive bargaining representative and covered by that bargaining representa-tive's contract,which grievance the Smelter Workers was prosecuting on behalf,of the aggrieved employee.The General Counsel adduced further testimony to show that the RespondentSmelter Workers was engaged in an organizational drive in 1949,thereby intend-ing to establish that the Respondent Union prosecuted grievances on behalf. ofemployeesin the bargaining units of other statutory representatives in orderto implement such campaign at the Miami and the Inspiration operations. TheRespondent Union's representative stated at the hearing that the RespondentInternational has been engaged in an organizational drive since 1917. In anyevent, it may be presumed that the conduct of the Smelter Workers in prosecuting.such grievances was motivated by its organizational self-interest.And it alsomay be observed that the rivalry between the Smelter Workers and the otherUnions involved here relates back at least to 1942 when the Machinists,the Elec--tricalWorkers, and other signatory unions to the afore-mentioned master con--tracts(including the Operating Engineers)won Board elections against thea international Union of Operating Engineers, Local No. 428, of Arizona, was a party,as a statutory representative, to the master contract with the Inspiration Company, as.described in footnote I, above.The grievance provisions, set forth in Appendix Bthereof, are part of the Operating Engineers contract. MIAMI COPPER COMPANY333SmelterWorkersand obtained their certifications as exclusive bargaining repre-sentative.Miami Copper Company,42 NLRB 1351,44 NLRB1300;Inspiration.Consolidated Copper Company,44 NLRB 1160.E. Theissuesas to the Company RespondentsIt is an unfair labor practice under Section 8 (a) (1) of the Act for an em-ployer "to interfere with, restrain, or coerce employees in the exercise of therights guaranteed in Section 7 [of the Act]," including the right "to bargain.collectively through representatives of their own choosing."Section 8 (a) (5)-makes it an unfair labor practice for an employer "to refuse to bargain collec-tively with the representatives of his employees, subject to the provisions ofSection,9,.(b)."Section 9 (a), in turn, provides as follows:Representatives designated or selected for the purposes of collective bar--gaining by the majority of the employees in a unit appropriate for, such-purposes,. shall be the exclusive representatives of all the employes in such-unit. for the purposes of collective bargaining in respect to rates of pay,.wages, hours of employment, or other conditions of employment :Provided,That any individual employee or a group of employees shall have the rightat any time to present grievances to their employer and to have such griev-ances adjusted, without the intervention of the bargaining representative,as long as the adjustment is not inconsistent with the terms of a collective-bargaining contract or agreement then in effect:Provided further,That thebargaining representative has been given opportunity to be present at.'such adjustment.The, complaint' alleges that the Companies violated Section 8 (a) (1) and (5),of the Act by adjusting the afore-mentioned grievances with the RespondentUnion and that the Respondent Miami engaged in further unlawful conduct by-de nying the Electrical Workers an opportunity to be present at the adjustmentof the Childressgrievance.The Companies contend that the grievances 'in question were received andhandled by them as individual grievances within the meaning of the firstproviso to Section 9 (a) and that, in reliance on a decision of the Second Courtof Appeals inDouds v. Local 1250, Retail, Wholesale, Department Store Union.of America, CIO,173 F. 2d 764 (C. A. 2), they permitted the Smelter Worker&to participate in the adjustment of the grievances on behalf of the aggrievedemployees.Respondent Miami asserts, in addition, that the Jackson grievancewas rejected and, therefore, that there was no "adjustment" of said grievance.within the meaning of Section 9 (a).The General Counsel makes no claim that the grievances in question were notgrievances which individual employees are permitted to present under the proviso.to Section 9 (a). There is no dispute and I find, therefore, that the grievancesinvolved here are grievances within the meaning of these provisos. I also find-that these grievances were adjusted, and that the rejection of the Jacksongrievance constitutes an adjustment, within the meaning of the Section 9 (a),provisos.Bethlehem Steel Company, et al.,89 NLRB 341.Apart from the Respondent Union's participation in the adjustment of the-grievances and the denial of an opportunity to the Electrical Workers to be-present when the Childress grievance was adjusted, no question is otherwise-presented as to- the authority of the respective - majority representatives. in.regard to grievance adjustments. It is now. settled, under theBethlehem Steetcase,supra,that a statutory representative is entitled to attend the adjustment- X34DECISIONS OF NATIONAL LABOR RELATIONS BOARDof grievances concerning employees within its unit.This leaves for decisionthe following question:Does the right of employees to present grievances totheiremployer under the provisos to Section 9 (a) include the right to have aminority union represent them in the adjustment of a grievance where theaggrieved employee is within the unit represented by a statutory representative.and covered by this exclusive representative's contract and where the grievancearises under and involves the application of this contract?F.Discussion of the issue1.Under the Act, before the 1947 amendmentsLegislative history:This discussion may properly begin with the bill which,in_ 1935, became the National Labor Relations Act.The single proviso to Sec-tion 9 (a) of this bill as originally proposed reads as follows:'Provided,that any individual employee or group of employees shall havethe right at any time to present grievances to their employerthrough repre-sentatives of their own choosing.(Emphasis added.)During the House Committee hearings,Chairman Conuery stated that he was"somewhat leery of this proviso" because,among other things, it made possiblethe creation of a company union(House Hearings,pp. 210-211).Concurringin this apprehension of dual representation,Representative Wood stated (House]Hearings,p. 211)But according to this language here, who are the representatives of theirown choosing?That would indicate to me a minority group of employeescould go to the employer with their grievances.They have selected theirown representative.It goes without saying, if they have an agreementwithrespect to collective bargaining,that representatives of their ownchoosing should be representatives of the majority.This seems to indicatethat they may select anyone else they wish.Chairman Connery observed,"In other words,you inject your company unionjust the same" (House Hearings,p. 211).The same fear of injecting"repre-sentatives of the minority"was expressed by Representative Griswold (HouseHearings,p. 222).In discussing the effect of the proposed proviso on the "majority-rule" prin-ciple-and it is noted that the consideration of the proviso was a facet of thislarger"majority-rule" issue before the Congress6-Chairman Connery suggestedthat perhaps it should be clarified by adding,"Provided further,That if suchgrievances are presented to the employer,these grievances will be taken up bythe employer and the representatives of the majority and settled" (House Hear-iugs, p. 211).Mr.William Green, president of the American Federation of"Labor, replied to this suggestion,"What we wish is that it might state clearlythat the individual employees shall be accorded the right to present grievancesto his employer for adjustment.That is about as far as it should go" (HouseHearings,p. 211).Chairman Connery then commented,"I agree with you,":and suggested that Mr.Green prepare a proposed amendment to such effect.4Hearings before the Senate Committee on Education and Labor on S. 1958, 74th Cong.,1st Seas., pp. 1, 4 ; Hearings,* House Committee on Labor on H. R. 6288, 74th Cong., 1st-Seas., pp. 1, 4.& S. Rep.No. 573, 74th Cong.,1st Seas.,p. 13; H. Rep. No. 1147, 74th Cong.,1st Sess.,4p. 20-22. MIAMI COPPER COMPANY335When Secretary of Labor Perkins testified before the House Committee, thefollowing colloquy took place between the Secretary and the Committee Chair-man (House Hearings, p. 301) :The Chairman. On Page 10, line 1, it provides-That any individual employee or group of employees shall have the rightat any time to present grievances to their employer through representativesof their own choosing.That looks to me as if the employer could build up another company union.Secretary Perkins. I have proposed an amendment that would make thatlanguage read-That nothing in this section shall deprive any individual employee or groupof employees of the right at any time to present grievances to their employer.The Chairman. Do you think that your proposed amendment would takecare of that?Secretary Perkins.Yes ; that is our judgment.The Chairman. In other words, your understanding is that if a majorityof the plant employees decide to form a union and they were the ones to dothe collective bargaining-suppose there was a minority of 40 percent andthey went to the employer and presented their grievance, the collectivebargaining proposition would still have to be taken care of by the majority.Secretary Perkins.That is my understanding.An amendment substantially as proposed by Secretary Perkins, eliminatingthe words "through representatives of their own choosing," was adopted.TheHouse Report accompanying the bill, which became-the original National LaborRelations Act, contained a letter from Secretary Perkins to Chairman Connerystating in part (H. R. No. 1147, 74th Cong., 1st Sess., p. 12)The redrafting of Section 9 (a) dealing with the troublesome questionof majority rule and the rights of minority groups also strengthens the billbypreventing any questions of minority representation being raised.Theoriginal wording was not altogether clear on this point. (Emphasis added.)The proviso to Section 9 (a), without the phrase "through representatives oftheir own choosing," was thereafter enacted in the original Act.Further illuminating the knowledgeable effect of this congressional actionIn deleting the phrase "through representatives of their own choosing" fromthe proviso to Section 9, is the fact that in enacting the Railway Labor Act of1934, 48 Stat. 1191, shortly before the N. L. R. B. (1935), Congress expresslypermitted a minority to make use of a rival union in the presentation of griev-ances : "Parties may be heard either in person, by counsel,or by other representa-tives,as they may respectively elect. . . . (Emphasis added.)Section 3, First(j).SeeElgin, Joliet & Eastern Railway Co. v. Burley, et al.,325 U. S. 711, 731,on rehearing 327 U. S. 661; 41 Opinions Attorneys General 494 (1946).The Hughes Tool case :Reviewing the legislative history of the proviso toSection 9 (a), including the legislative intent ofpreventing any questions ofminority representation being raised(Secretary Perkins' letter,supra),theBoard concluded as follows inHughes Tool Company,56 NLRB 981, 982:We interpret the proviso to Section 9 (a) of the Act to mean that indi-vidual employees and groups of employees are permitted to present griev-ances to their employer by appearing in behalf ofthemselves-although notthrough any labor organization other than the exclusive representative... (Emphasis added.) 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Court of Appeals for the Fifth Circuit in affirming this Board interpretationstated in its own opinion that the deleted words of the proviso "were not added,apparently because they would include other unions. It was not thought goodto allow grievance hearings to become clashes between rival unions.We thinkan inexperienced or ignorant griever can ask a more experienced friend toassist him, but he cannot present his grievance through any union except the[majority] representative" (147 F. 2d 69, 73).A recent article describes in the following pertinent terms the potentialitiesfor disruption to which the court referred, which are inherent in permitting arival union at the grievance table:' "The principal danger to be apprehendedfrom permitting unrestricted choice. of representation by the employees is theconflict which would arise should a union in rivalry with the representative beselected.The presence of antagonistic unions at a common conference table ofitself breeds discord.Beyond this, it opens to the rival union the opportunityof exploiting grievances apart from their merits to show its superiority as abargaining agent in the hope of ultimately displacing the representatives. Inself-defense the representative in its turn is required to support ill-founded griev-ances in order to prevent impairment of its prestige.As the conference tablebecomes a campaign forum at which the two unions vie with each other, theprocess of grievance adjustment loses its character as a responsible means ofsettling differences.The early experience of the National War Labor Boardin directing `the establishment of grievance procedure for minority unions fortheir members When no recognized or majority union existed' underscores thereality of the danger.The Board discontinued this practice, `save in the mostexceptional circumstances,' because it found that `frequently the grievanceprocedure was used by one or more of the minority unions chiefly as an organizingdevice.' " 7The experiences of the Companies in the present case offer the same theme,with very little variation, as that found in the experiences of the War LaborBoard.Thus, the record shows that as a result of the Respondent Union's griev-ance activities on behalf'of employees in other certified bargaining units, therewas an increase in the filing of groundless grievances; tension has heightenedbetween the rival Unions, pervading the entire employee body and also affecting'the relationship of the Employers with the various Unions ; there was one workstoppage and at )east another one threatened because of the RespondentUnion's handling of such grievances ; and these dissensions have spilled over tothe administrative.battleground of this forum-all this during a contract term,a period during which labor relations are expected to be stablilized and unionrivalries at a minimum.Imnau, "Employees Participation in the Grievance Aspect of Collective Bargaining,"(1950).FO Vol. Law Rev. 731, 753."1 Termination Report of the NationalWar LaborBoard, 119-120."In discussing an analogous problem inDouglas Aircraft Co.,Inc.,25War Labor Re-ports 57, 01-62, the National War Labor Board stated :[It presents the opportunity]to press,aggressively all manner of grievances,regardless of their merit,in an effort to squeeze the last drop of competitiveadvantage out of each grievance and to use the settlement even of the mosttrivial grievances as a vehicle to build up their own prestige. Imaginary griev-ances could be conjured up and others which, under ordinary circumstances,would be dropped at.the first step could be magnified out of all proportion totheir importance.The settlement of -grievances could become the source offriction and competition and a means of creating and perpetuating employeedissatisfaction instead of a method of eliminating it. MIAMI COPPER COMPANY337General Manager Hughes of the Miami Company stated his opinion that friction anddissension in a plant could be the only result of permitting the practicesin question here.. Similar opinions were expressed by Machinists RepresentativesEdward M. Skagan and T. E. McShane.8 Although invited to do so by the TrialExaminer, the Respondent Union made no attempt to justify on a policy level,the practices complained of in this proceeding.Nor did any other party.2.Under the Act as amendedDouds v. Local 1250, et al:TheDoudscase which the Companies regardedas requiring them to treat with the Respondent Union in connection with theadjustment of the afore-mentioned grievances, was a proceeding brought by theBoardunder the amended Act for a temporary injunction to restrain a minorityunion from engaging in strike action to cause the employer in question to dealwith it (the minority union) concerning a grievance.Another union was thecertified bargaining representative at the time and the Board -predicated itsaction on Section 8 (b) (4) (C) which, insofar as is here relevant, makes itunlawful for a labor organization to engage in a strike for the purpose of requir-ing an employer to recognize it as the representative of his employees notwith-standing the certification of another union 'as the exclusive bargaining repre-sentative.Judge Learned Hand, speaking for the court, held that the aggrievedemployees were entitled, within the meaning of Section 9 (a) of the Act, to havethe minority union represent them in the presentation of their grievance. Par-ticularly in the Opinion on Rehearing (173 F. 2d, at pp. 771-773), the courtappears toemphasize the fact that the majority representative had no bargainingagreement during the events in question, and it also mentioned the lack ofrecord support even for speculating that the minority union's grievance activitywas undertaken to enable it eventually to displace the majority representative.That case is therefore distinguishable from the present one.However, JudgeHand stated that "the Act says nothing on the subject; if it bans a [minority]union it is by implication, and, we can see no basis for such an implication"(173 F. 2d, at p. 769).Legislative history:The comprehensive nature of the legislative proceedingswhich resulted in the 1947amendmentsto the Act is a matter of recent publicknowledge.The Act and the Board's principal interpretations thereunder re-ceived the closest scrutiny ; legislative. advocacy was active,proandcontra,onthe various items under discussion.TheHughes Toolcase was known, and itstill is, asa leading case in the general field of grievances under the Act andanalogous statutes ; e the Board and court decisions in that matter were underthe congressional microscope.The question concerning the presentation of grievances by a minority unionwas not the only grievance problem involved in theHughes Toolcase.TheSenate Committee believed the resolution of another, suchissueby the Boardand the court to be "inconsistent with another circuit court's reversal of theBoardinN.L. R. B. v. North American Aviation Company(136 F. 2d 898).".30sTo a similar effect, see Cox, "Some aspects of the Labor Management Relations Act,1947". (1948),.61 Harv. Law Rev. 274, 302-303, and the references in note 12,infra.0 See, for example,Elgin, Joliet & Eastern Railway Co. v. Burley,et al.,325.U. S. 711,722, 737.30 S. Rep.No. 105, 80th Cong., 1st Sess.,p. 24.The Report here refers to a "doctrine"adopted by the Board"That if there is a bargaining representative he must be consultedat every stage of the grievance procedure,even though the individual employee mightprefer to exercise the right to confer with the employer alone." 33$DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Report disapproved theHughes Toolholding in respect to this "inconsist-ency" and stated, in effect, that the revisions of Section 9, which were laterenacted in the present Act, as amended, were intended to declare congressionalpolicy thereon.However, the question of minority unions under discussion hereand in theHughes Toolcase wasnotinvolved in theNorth American Aviationcase and the Report makes no reference to that specific matter; nor do thepertinent portions of the House and Conference. Reports." (All three Reportsrefer to grievances filed by "employees" without reference to any "representa-tive" for them, although the term "exclusive representative" is applied to thestatutory representative.)So far as a legislative search on my part has revealed,there is no showing that Congress, in enacting the 1947 amendments, rejectedtheHughes Tooldoctrine barring representation by minority unions in grievancematters.On the contrary: "Except in one respect [dealing with the aforemen-tioned "inconsistency" between theHughes Tooland theNorth American Avia-tioncases as to which the "conference agreement follows the provisions of theSenate amendment"] neither the House bill nor the Senate amendment madeany change in the provisions of Section 9 (a) of the existing act ..." (H.Rep. No. 510, 80th Cong., 1st Sess., p. 46).Moreover, a principal sponsor pfthe amendments, Senator Taft, stated that "The pending bill retains withoutlimitation, the power of collective bargaining, the power of employees to choosetheir own representatives, the power to deal with their employer as one man;and if they can get a majority, all the other employees have to keep quiet andpermit the representative of the majority to bargain with the employer for allof them.We intend to retain all the benefits of the labor legislation which hasbeen enacted since the twenties" (93 Cong. Rec. 4194).3.ConclusionsThe experience of the years in the application of a statute makes it salutaryto evaluate, in terms of such experience, the principles which have been de-veloped.And I have accordingly attempted to consider the problem of minorityunion representation as to grievances in the light of the Board's subsequentexperience under the original Act.However, I have found nothing under theoriginal Act-in legislative history or in later established decisional doctrineof the Board or the courts or in the field of labor-management relations-tomilitate against the legal propriety or practical wisdom of the Board's decisionon the question in theHughes Toolcase.Congress determined the question ofpolicy when it enacted the majority-rule principle in Section 9 of the originalAct and when, in making an exception to this principle to the extent of per-mitting employees to file individual grievances, itdeliberatelyfailed to enactthe proposed proviso which would have permitted these individual grievancesto be prosecuted through minority union representatives of the aggrieved in-dividuals.Congress, it appears, was unwilling to reduce, by proviso, the ex-clusive bargaining principle of Section 9 to an impractical fiction.From thebeginning and throughout the period of the original Act, the opinions of theSupreme Court underscore this statutory principle of exclusive bargaining.N. L. R. B. v. Jones & Laughlin Steel Corporation,301 U. S. 1, 44-45;MedoPhoto Supply Corp. v. N. L. R. B.,321 U. S. 678, 683-684;J. I. Case Co. v.N. L. R. B.,321 U. S. 332, 338-339;May Department Stores; Co. v. N. L. R. B.,11H. Rep. No. 245, 80th Cong.,1st Bess.,,p. 34; H. Rep. No. 510, 80th Cong.,1st Bess..p.46. MIAMI COPPER COMPANY339326 U. S. 376, 383-384. Cf.Steele v. Louisvilleand NashvilleRailroad Co.,.et al.,323 U. S. 192, 200-202;The Wallace Corporation v. N. L. R.B., 323 U. S_248, 255.Also during the period of the original Act, it was established, thatemployers were obligated to negotiate with the majority representative with:respect to the application, interpretation, and administration of collective agree-ments.N. L. R. B. v. Sands Mfg. Co.,306. U. S. 332, 342;Rapid Roller Co. v.N. L. R.. B.,126 F. 2d 452 (C. A. 7), cert. denied 317 U. S. 650;ConsolidatedAircraft.. Corporation,47 NLRB 649, 705-706, enfd. as modified 141 F. 2d 785.(C.A. 9) ; U. S. Automatic Corporation,57 NLRB 124, 132-135. See, also,Golden and Ruttenberg,The Dynamies of Industrial Democracy(1942) p. 43;Daugherty,Labor Problems in American Industry,Rev. Ed. (1944), p. 452; Coxand Dunlop, "The duty to bargain collectively during the term of an existingagreement" (1950), 63 Harv. Law Rev.. 1097, 1099-401.The Eightieth Congress, although considering the problem of individualgrievances and treating specifically with theHughes Toolcase, gave no indica-tion of disapproval of theHughes Toolrule in question here while enacting the1947 amendments ; by this silence on the subject and in view of the reaffirma-tion of the majority rule principle of Section 9 there is every reason to presume,legislative approval of thisHughes Toolrule.This seems true, furthermore,because of the very nature of some of the amendments and additions. Thus,.one of the new provisions, Section 8 (d), prescribes a statutory definition ofcollective bargaining which specifically imposes on employers and unions themutual obligation "to confer in good faith with respect to wages, hours, andother terms and conditions of employment, or the negotiation of an agreement,.or any question arising thereunder. . . ."Moreover, a stated legislative pur-pose "to encourage the makingof agreementsand to promote industrial peacethrough faithful performance by the parties" by making unions suable and ableto sue in breach of contract actions in the Federal courts (S.Rep.No. 105, 80thCong., 1st Sess., p. 16; Section 301 of Title III of the Act) is hardly consistentwith a practice whereby a minority union, as the Smelter Workers in thepresentcase,may take strike action against an employer in support of individ-ual grievancesarisingunder a contract even where the contract between theemployer and the majority representative prohibits such action, as the contractsdid in the present case. I believe that Congress, under the present Act, in-tended to. enhance stability in industrial relations by imposing a degree ofresponsibility on labor organizations; including liability for their undei1 akings-under collective bargaining agreements,; and all this goes far--to show that Con-gresshardly intended that stability to be thwarted by the conduct under con-sideration.Cf. Rep. No. 986, Joint Committee on Labor-Management Relations,80th Cong., 2d Sess., p. 39.This Report is long; however, my esteem for Judge Hand is such. that any-shorter treatment of the subject would not satisfy me inasmuch as I am unableto agree with his views on the matter."Upon all the foregoing, I feel impelled:to conclude that under the present Act, as under the original Act, the questions12The legal commentators have uniformly criticized theDoudsdecision on legal andl,policy bases, and have pointed out the disruptive impact on industrial relations if the-decision is followed.Note, 17 Univ. of Chic. Law Rev. 540 (1950) ; Note, 34 Cornell LawQuarterly 655 (1949) ; Sherman, "The individual and his grievance-whose grievance-Is it?" 4.1949), 11 Univ. of Pitt. Law Rev. 35, 54-56; Dunau, "Employee participation Inthe grievance aspect of collective bargaining" (1950), 50 Col. Law Rev. 731, 754-758Note, 63 Harv. Law Rev. 381 (1949). c:340DECISIONS OF' NATIONAL LABOR., RELATIONS BOARD.of policy as determined and enacted by the Congress bar representation'-by.'minority unions in grievance matters affecting employees within the units,. and.covered by the contracts, of statutory representatives..Accordingly, I find thatothe Miami and Inspiration Companies violated Section 8 (a) (1) and (5) of theAct by adjusting the afore-mentioned grievances with the Smelter Workers (In-ternational and Local, and their agent Hollowwa), and that the Miami Companyfurther violated Section 8 (a) (1) and (5) by denying the Electrical Workersan opportunity to attend the adjustment of the Childress grievance.G. The alleged'violation of Section 8 (b) (1) (A)The General Counsel suggests that the entire case presents a picture, themotif of which was determined when the Smelter Workers threatened strike.action against the Miami Company in connection with the Childress grievance.This was the first instance, it is recalled, where the Smelter Workers grieved onbehalf of an employee in a unit other than their own. The General Counselstates that this threat of economic sanction against the Miami Company in effect:forced the Companies to adjust such subsequent grievance matters with theSmelter Workers.Whether or not the entire record creates this mosaic, and I.lo believe it does, it is sufficient to dispose of the case by a consideration of theindividual items prevented.These have already been stated : the Smelter Work-ers, by the use of strike threats, caused Miami Company to deny the ElectricalWorkers an opportunity to attend the adjustment of the Childress grievance ; theSmelter Workers engaged in strike action to protest the Inspiration Company'sdecision in the grievance matter involving an employee in the Operating Engi-neers unit; and the Smelter Workers adjusted grievances with the respectivecompanies on behalf of employees in units represented by other statutory repre-sentatives.Considering the Smelter Workers' threat of strike action in the Childress mat-ter, I have no question that its purpose and effect were unlawful-depriving theElectricalWorkers of the right to attend the adjustment.The General Counselstates in this connection, and this is the theory of his entire case against the:SmelterWorkers, that "where a union compels through economic pressure an-employer to invade the statutory rights, of his employees, that union be found.guilty of a violation of Section 8 (b) (1) and its conduct restrained" (General'Counsel's brief, p. 10).The General Counsel further states that "the statuteought to be so construed that remedies run against him who has effectively com-pelled a violation of the rights conferred upon employees," in connection withwhich he observes that "it was certainly one of the purposes of the Taft-HartleyAct to make unions accountable when they had elected to compel violations of the:statute by employers" (G. C. br., p. 9).Arguments that a malfeasor be given his due may not be gainsaid as a prop-Position of simple equity.Yet it is a statute, Section 8 (b) (1) (A) thereof,upon which this present action is based ; and it is not always enough to finda violation under this provision, that a union engage in conduct which deprives.mr is intended to deprive employees of their rights under Section 7,13 in thiscase the right "to bargain collectively through representatives of their own13National Maritime Union of America,et.al.,78 NLRB 971, 986;Local 74, United,Brotherhood of Carpenters and Joiners of America, AFL,80 NLRB 533, 539. CompareClara-Val Packing Company, 87NLRB 703;Union Starch & Refining Company, 87NLRB.779; General American Aerocoach,90 NLRB 239. "MIAMI COPPER COMPANYchoosing."The Board has held, upon an analysis of the Act and its legislativehistory, that Section 8 (b) (1) (A) is not coextensive with Section 8 (a) (1),.-and that Section 8 (b) (1) (A) was "intended to eliminate physical violence,.intimidation, and threats of economic action against employees."PacificMari=time Association, et al.,89 NLRB 894, and cases cited therein.These decisionsare dispositive of the entire case against the Smelter Workers in my opinion,and I shall therefore recommend dismissing the complaint against them.My consideration of this case necessarily encompassed the related provisiotr -Section 8 (b) (4) (C), which was at issue in theDoudscase discussed above.-A-plausible argument could have been made here, that as the Companies wereentitled to treat with no labor organization other than the statutory representa-tive, in regard to the adjustment of grievances and as the Smelter Workers at-tempted to usurp and did usurp the functions of the respective certified repre-sentatives in these respects by virtue of their strike action and threatenedistrike action, that the Smelter Workers thereby violated Section 8 (b) (4) (C),of the Act.While it appears, therefore, that the factual matters litigated inthis case may fall within the legal theory of an 8 (b) (4) (C) violation, suchallegation was nevertheless not made.Thus there is no reason to decide thisquestion or even to continue mydictumon the subject.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Miami and Inspiration Companies set forth in Sectl6rvIII, above, occurring in connection with the operations of the Companies, de-scribed in Section I, above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow thereof.V. THE REMEDYHaving found that the Companies have committed certain violations of theAct, I shall recommend that they refrain from these unfair labor practices. In,determining the scope of the remedy, I believe it pertinent to observe that whilethe Companies' conduct was proscribed by the Act, and therefore unlawful, I amsatisfied that their intention was not to undercut the bargaining status of thestatutory representatives or otherwise to interfere with these labor organiza-tions.Moreover, this is the first unfair labor practice proceeding against eitherof the Companies, so far as I can ascertain from a search of Board Decisions-I am of the opinion that the Companies committed the unlawful conduct becauseof the combined effect of the Smelter Workers'strikeactivities and the Com-panies' honest reading of theDoudsdecision.I shall, of course, also recom-mend the customary posting of notices ; such publication will advise the entireemployee body of their rights in the matter and may even afford the Companies,as anincidental result, a measure of relief in withstanding further attacks.on the statutory bargaining status of the exclusive representatives.CONCLUSIONS OF LAW1.The ElectricalWorkers, the Machinists, and the Smelter Workers are.labor organizations within the meaning of Section 2 (5) of the Act; and at a1L+times material to this proceeding, the Electrical Workers and the Machinists have,been, and still are, the exclusive bargaining representatives in their respective- 342DECISIONS OF NATIONAL LABORRELATIONS BOARDcertified units for the purposes of collective bargaining-within the meaning of:Section 9(a) and(b) of the Act..The Respondents, Miami and Inspiration,have engaged in unfair laborpractices within the meaning of Section 8 (a) (1) and (5) of the Act. Thesepractices affect commerce within the meaning of Section 2 (6) and(7) of'theAct.3.The Smelter Workers and their agent, Hollowwa, have not engaged in-unfairflabor practices within the meaning of Section 8 (b) (1) (A) of the Act.[Recommended Order omitted from publication in this volume.]